Citation Nr: 0719258	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  04-11 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of an        aortic valve replacement, including 
post-operative right hemidiaphragm paresis.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel

INTRODUCTION

The veteran served on active duty in the military during 
World War II,                from December 1943 to May 1946.

This case comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in Hartford, 
Connecticut -- which, in relevant part, denied the veteran's 
claim for compensation under 38 U.S.C.A. § 1151 (West 2002) 
for residuals of an aortic valve replacement, including post-
operative right hemidiaphragm paresis.                   In 
May 2004, a hearing was held at the RO before a local 
Decision Review    Officer (DRO).

Then in June 2005, for good cause shown, the Board advanced 
the veteran's case  on the docket.  38 U.S.C.A. § 7107(a) 
(West 2002); 38 C.F.R. § 20.900(c) (2006).

The Board issued a decision in July 2005 denying the 
veteran's claim for             section 1151 benefits.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans' Claims (Court).  During the pendency of 
this appeal to            the Court, his attorney and VA's 
Office of General Counsel filed an April 2007 joint motion -- 
requesting that the Court vacate the Board's decision and 
remand the case for further development and readjudication.  
The Court granted the joint motion later that month and 
returned the case to the Board for compliance with            
the directives specified.

The veteran has since provided additional evidence 
(consisting of abstracts from  various medical treatises), 
and waived his right to have this new evidence initially 
considered by the RO.  See 38 C.F.R. §§ 20.800, 20.1304(c).  

As an additional preliminary consideration, the Board has 
updated the status of    the veteran's legal representation 
in this case as noted above, based upon his       most 
recently provided VA Form 21-22 (appointment of veterans 
service organization as representative).  See 38 C.F.R. § 
20.602. 

FINDINGS OF FACT

1.	The veteran has been provided with comprehensive notice as 
to the evidence required to substantiate the claim on appeal, 
including an explanation of whose responsibility -- his or 
VA's, it was to obtain that evidence and information. 
Moreover, all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.	The veteran has experienced the onset of additional 
disability subsequent to     the June 2001 aortic valve 
replacement conducted at a VA facility, including     post-
operative right hemidiaphragm paresis.  

3.	While this procedure may have been the actual cause of the 
claimed condition, there is a September 2002 VA physician's 
opinion of record which determined    that the requirements 
of proximate causation have not been met -- due to either    
an instance of negligent or faulty treatment on the part of a 
VA medical provider,  or the onset of disability following 
the aortic valve replacement procedure which was not 
reasonably foreseeable.  


CONCLUSION OF LAW

The criteria are not met for compensation under 38 U.S.C.A. § 
1151 for residuals of an aortic valve replacement, including 
post-operative right hemidiaphragm paresis. 38 U.S.C.A. §§ 
1151, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.159,           
3.361 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law effective November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2006).  
VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal  of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), which held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.    As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective 
date of the disability.

Upon receipt of an application for "service connection" 
(including as here, a claim for benefits arising out of VA 
treatment, and which, if awarded, is to be considered in the 
same manner as if service-connected), therefore, VA is 
required to review  the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded. 

Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded,                a 
schedular or extraschedular disability rating will be 
determined by applying relevant diagnostic codes in the 
rating schedule, found in Title 38, Code of 
Federal Regulations, to provide a rating from 0 percent to as 
much as 100 percent based upon the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and impact on 
employment.  Moreover, consistent with the statutory and 
regulatory history, that notice must provide examples of the 
types of medical and lay evidence that the claimant could 
submit (or ask VA to obtain) that are relevant to 
establishing a disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified that the effective date of an 
award of service connection and any assigned disability 
rating(s) will be determined based on when VA receives the 
claim,         when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the veteran's 
discharge from service if the claim that is the basis for 
which service connection is awarded is submitted within one 
year after discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  When a content-
complying - but late, notice is provided, a question is 
raised as to whether the claimant was prejudiced by the late 
notice, and the answer to that question depends on the 
factual situation in a particular case.  See, too, Pelegrini 
II, 18 Vet. App. at 119-20 (where the Court also held, among 
other things, that VCAA notice, as required by 38 U.S.C. § 
5103(a), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits).  See, as well, Mayfield v. 
Nicholson, 19 Vet. App. 103,   128 (2005), reversed and 
remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed,     20 
Vet. App. 537 (2006). 

While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and the notice for a reopening claim 
needs to discuss both the rating and effective date elements, 
etc.  Similarly, even for claims that "fall beyond" the 
five basic elements of a service connection claim, such as 
special monthly compensation, pension, etc., the effective 
date to be assigned if the claim is granted is a matter that 
needs to be addressed in the VCAA notice.

In furtherance of the above requirements for comprehensive 
notification of the VCAA's duty to notify and assist, the 
record establishes that the veteran has been sufficiently 
apprised of the procedures in effect for the continuing 
development of the claim on appeal.  Preliminarily, the 
relevant notice information was issued to  the veteran in a 
timely manner.  The Court in Pelegrini II prescribed as the 
legal definition of timely notice the sequence of events 
whereby VCAA notice is provided in advance of the initial 
adjudication of the claim on appeal.  See also 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1).  In this case, the May 2002 
and August 2002 VCAA notice letters clearly preceded issuance 
of the October 2002 rating decision on appeal.  So they may 
be considered to have been timely sent according to the above 
criteria.

Furthermore, through the issuance of the aforementioned VCAA 
notice letters,     the March 2004 statement of the case 
(SOC) and February 2005 supplemental SOC (SSOC), the criteria 
for content-specific notice as defined under the Pelegrini II 
decision have effectively been met.  The RO's May 2002 
correspondence pertained to a more generalized claim for 
service connection for an irregular heartbeat,           and 
did not reference directly the issue of section 1151 
benefits.  It did however, request that the veteran directly 
submit evidence to the RO concerning this claim. 
Subsequently, a August 2002 letter informed the veteran of 
the general requirements to establish a valid claim for 
benefits pursuant to 38 U.S.C.A.              § 1151.  The 
March 2004 SOC likewise included citation to section 1151.           
Both sources of VA notice correspondence also set forth an 
explanation as to            the mutual responsibility 
between VA and the veteran himself to obtain            
additional evidence relevant to the eventual disposition of 
the claim.                          See Quartuccio 
v. Principi, 16 Vet. App. 183, 186-87 (2002).  Enclosed with 
the August 2002 letter was a copy of VA Form 21-4142 
(Authorization and Consent to Release of Information) upon 
which he could identify further sources of evidence from 
private treatment sources.  Hence, the first three elements 
specified under    the Pelegrini II decision for 
comprehensive notice were satisfied.

It merits further observation, that inasmuch as the basis of 
the Court's April 2007 joint motion was for readjudication of 
the claim consistent with 38 C.F.R. § 3.361  -- the revised 
regulation pertaining to receipt of section 1151 benefits, 
the veteran has been sufficiently notified as to how to 
substantiate his claim in accordance with that regulation.  
In particular, the March 2004 SOC inasmuch as it set forth 
citation to the complete provisions of 38 U.S.C.A. § 1151 
(West 2002), duly notified him that fault (i.e., negligent 
medical treatment) is an essential element of a valid claim 
under that statute.  This inclusion of a negligence standard 
is the primary component of the revision effected by 38 
C.F.R. § 3.361.  In any event,                    the 
language of section 3.361 is in no way liberalizing and is 
not substantially different from the criteria that has been 
applied during the course of adjudicating  his claim.  So 
there is no resulting prejudicial effect in considering this 
claim without prior RO citation to the complete provisions of 
38 C.F.R. § 3.361.                See Bernard v. Brown, 
4 Vet. App. 384 (1993) (if the Board addresses an issue not 
first considered by the RO, the Board must discuss whether 
this is prejudicial to       the veteran). 

While the foregoing notice documents contained were 
sufficiently detailed and informative that they satisfied the 
first three notice requirements outlined in             38 
C.F.R. § 3.159(b)(1) and Pelegrini II, none of them included 
the specific language of the "fourth element" mentioned 
above.  However, the veteran has received sufficient 
explanation as to how to provide further relevant evidence,         
such that the intended purpose of this final element of VCAA 
notice was nonetheless met.


In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I).  See VAOPGCPREC 1-04 (Feb. 24, 
2004).  The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II, as 
mentioned, requiring VA under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) to request the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a 
generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request in 
many cases would be superfluous.  Id.  The Board is bound by 
the precedent opinions of VA's General Counsel, as the chief 
legal officer for the Department.  38 U.S.C.A. § 7104(c) 
(West 2002).

Here, although none of the relevant notice documents 
contained the precise language specified in 38 C.F.R. § 
3.159(b)(1), the Board finds that the veteran was otherwise 
fully notified of the need to give VA any evidence pertaining 
to his claims.  In particular, the August 2002 VCAA letter 
requested that the veteran inform the RO about any additional 
information or evidence that he wanted it to attempt to 
obtain on his behalf, or send the evidence in question 
directly to that agency, as soon as possible.  So a more 
generalized request with the precise language outlined in § 
3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 
2004); see also Mayfield, 19 Vet. App.            at 128, 
reversed and remanded, 444 F.3d 1328 (Fed. Cir. 2006), 
affirmed,               20 Vet. App. 537 (2006). 

Note also that, although the veteran was not provided notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal, this 
was nonprejudicial.  See Bernard, 4 Vet. App. at 394.                   
This is because, since the Board will conclude below that the 
preponderance of    the evidence is against his claim for 
section 1151 benefits, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

Moreover, in considering and adjudicating the veteran's claim 
on appeal, VA has undertaken appropriate action to comply 
with the duty to assist him.  This has included obtaining the 
veteran's service medical records (SMRs), and records of 
outpatient treatment from VA facilities affiliated with the 
VA Connecticut Healthcare System (HCS).  Also of record is a 
September medical opinion from a VA physician relevant to the 
issue under consideration.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  To support his claim, the veteran has 
provided a September 2003 letter from Dr. J.M., a private 
physician, as well as several personal statements.  He also 
provided testimony during a May 2004 DRO hearing.              
38 C.F.R. § 20.700(a). 

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.

Governing Law and Regulations

Under VA law, when a veteran suffers additional disability or 
death as the result of training, hospital care, medical or 
surgical treatment, or an examination by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  See 
38 U.S.C.A. § 1151 (West 2002);                      38 
C.F.R. § 3.358(a) (2006).    

Effective September 2, 2004, the regulations pertaining to 
claims for compensation benefits pursuant to 38 U.S.C.A. § 
1151 filed on or after October 1, 1997                 were 
amended.  See 69 Fed. Reg. 46,426 (Aug. 3, 2004).  Those 
regulations                to a significant extent 
implemented the provisions of 38 U.S.C.A. § 1151 and    were 
codified at 38 C.F.R. § 3.361.  

For claims filed on or after October 1, 1997, as in this 
case, the veteran must show that the VA treatment in question 
resulted in additional disability and further,      that the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part 
in furnishing the medical or surgical treatment, or that the 
proximate cause of the disability was an event which was not 
reasonably foreseeable.  See 38 U.S.C.A.      § 1151; see 
also VAOPGCPREC 40-97 (Dec. 31, 1997).   

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the 
beginning of the hospital care, medical or surgical 
treatment, or other relevant incident in which the claimed 
disease or injury was sustained (i.e., medical examination, 
training and rehabilitation services,                    or 
work therapy) upon which the claim is based, is compared to 
the veteran's condition after such treatment, examination or 
program has stopped.                     See 38 C.F.R. § 
3.361(b).  

Provided that additional disability is shown to exist, the 
next relevant consideration is whether the causation 
requirements for a valid claim for benefits have been met.  
In order to establish actual causation, the evidence must 
show that the medical or surgical treatment rendered (in this 
particular case) resulted in the veteran's additional 
disability.  See 38 C.F.R. § 3.361(c)(1).  Furthermore, the 
proximate cause of the disability claimed must be the event 
that directly caused it,                  as distinguished 
from a remote contributing cause.  Specifically, to establish 
that carelessness, negligence, lack of proper skill, error in 
judgment or other instance of fault proximately caused the 
additional disability, it must be shown either that VA failed 
to exercise the degree of care expected by a reasonable 
treatment provider,   or furnished the medical treatment at 
issue without the veteran's informed consent.                        
See 38 C.F.R. § 3.361(d)(1).    


Proximate cause may also be established where the veteran's 
additional disability was an event not reasonably foreseeable 
-- to be determined based on what             a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable, but must be one 
that a reasonable  health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider the type of risk that a reasonable health 
care provider would have disclosed as part of the procedures 
for informed consent (in accordance with           38 C.F.R. 
§ 17.32).  See 38 C.F.R. § 3.361(d)(2).    

For purposes of applying the above regulation on entitlement 
to 1151 benefits,    VA recently amended 38 C.F.R. § 17.32 
with regard to the requirements for informed consent -- 
effective April 9, 2007.  See 72 Fed. Reg. 10,367                 
(March 8, 2007).  This provision set forth an expanded 
definition of those         medical practitioners (e.g., 
advanced practice nurses and physician assistants)    who may 
be authorized to obtain the veteran's informed consent prior 
to the  clinical treatment that is provided.

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  38 C.F.R. 
§ 3.102.          See also Dela Cruz v. Principi, 15 Vet. 
App. 143, 148-49 (2001) ("the VCAA simply restated what 
existed in section 5107 regarding the benefit-of-the-doubt 
doctrine").

Background and Analysis

In a May 2002 statement via his representative, the veteran 
alleged that he was diagnosed with post-operative right 
hemidiaphragm paresis as a result of an aortic valve 
replacement in June 2001, which rendered him unable to work.                      
The statement maintained that his vagus nerve was injured 
during the surgery, resulting in paralysis of the right 
hemidiaphragm.

A December 1996 radiology report indicates that a chest X-ray 
showed a right         4th rib fracture.  The veteran had 
complained of persistent right anterior lateral lower rib 
pain after a motor vehicle accident.

In September 1999, the veteran was diagnosed with a mild 
aortic stenosis.

A May 2001 pulmonary function test (PFT) report indicates the 
veteran had normal spirometry and oxygen saturation on room 
air, at rest, was 98 percent.

In May 2001, the veteran complained of a daily aching and 
throbbing sensation in his chest, which occurred regardless 
of exertion.  Following an examination and electrocardiogram 
(EKG), the primary care provider noted there was concern 
about the veteran's atypical chest pain, changes on the EKG, 
and critical aortic stenosis. The veteran refused admission 
for treatment.  A cardiology record indicates his aortic 
stenosis was symptomatic, as he complained of 
lightheadedness, chest pain, and dyspnea (shortness of 
breath) on exertion.  An outpatient cardiac catheterization 
was ordered to evaluate his valves.  Subsequently, informed 
consent was obtained for a left/right heart catheterization, 
which showed symptomatic aortic stenosis with a critical 
valve area.  A chest X-ray was negative for an acute 
cardiopulmonary process.  Aortic valve replacement surgery 
was scheduled.

A June 2001 pre-operative assessment indicates the veteran 
was educated concerning the aortic valve replacement surgery, 
anesthesia, and recovery.                  He also underwent 
an anesthesia pre-operative evaluation, wherein the risks               
and benefits of anesthesia were explained and he agreed to 
proceed.  Also,             the cardiothoracic pre-operative 
note indicates the risks and benefits of aortic valve 
replacement surgery, as well as the alternatives to the 
surgery, were discussed,        and that he agreed to 
proceed.

The June 2001 operative report indicates the veteran had 
endotracheal anesthesia. He also underwent cardiopulmonary 
bypass, with cross-clamp of the aorta and myocardial 
protection with antegrade, repeated retrograde cold blood 
cardioplegia, and profound topical and endocardial 
hypothermia.  The aortic root was opened and a heavily 
calcified valve with a fused right and left coronary cusp was 
found.           The valve was excised and replaced with a 
bovine valve.  The cross-clamp was removed after a brief 
period of warm retrograde reperfusion.  A chest X-ray 
immediately following the surgery showed vascular congestion, 
poor aeration of  the lungs, and left effusion versus left 
basilar atelectasis.  He was extubated              two days 
later.  Three days after that, his lungs were clear, but he 
had diminished lung sounds and wheezing.  A chest X-ray the 
next day showed mild pulmonary edema and large bilateral 
effusions due to volume overload.  Aggressive diuresis was 
recommended.  At discharge, he denied having chest pain, 
shortness of breath, nausea, and vomiting.

The discharge summary indicates the veteran stabilized 
quickly after significant volume resuscitation on post-
operative day 0, and that the rest of his post-operative 
course was uneventful.

Several days after discharge, the veteran complained of 
significant pain along his sternum, coughing, and shortness 
of breath.  The assessment stated that he was not taking his 
Percocet frequently enough for pain management and that he 
underwent  6 hours of diuressing, which improved his 
breathing.  A chest X-ray showed elevation of the right 
hemidiaphragm suggestive of a subpulmonic pleural effusion, 
but the previously noted pulmonary edema was resolved.

A July 2001 VA treatment note indicates that a chest X-ray 
showed an elevation of the right hemidiaphragm without 
evidence of a right side pleural effusion, pneumonia, or 
edema.  The medical provider noted that it was possible the 
elevation of the right hemidiaphragm was contributing to the 
veteran's dyspnea on exertion, as the elevation did not exist 
in his pre-operative films.  Another July 2001 treatment note 
states the veteran was seen for complaints of shortness of 
breath following an aortic valve replacement with a bovine 
pericardial valve for symptomatic aortic stenosis.  The 
assessment indicated he was unable to return to work, as he 
needed several more months to fully recuperate, and that he 
should inquire about disability benefits.


An August 2001 treatment note indicates the veteran was 
diagnosed with            post-operative right diaphragmatic 
paralysis.  The provider indicated that volume overload was 
suspected as being a primary player in dyspnea.  A chest X-
ray and fluoroscopy showed marked paresis without total 
paralysis of the right hemidiaphragm.

A November 2001 primary care treatment note indicates the 
veteran was assessed as having chest pain, which the provider 
opined was not cardiac in origin.  X-rays were consistent 
with a rib fracture.

A December 2001 VA radiology report indicates the veteran 
underwent a bone scan.  A clinical history noted an acute 
fracture of the right 7th rib and an old fracture of the 
right 8th rib.  The scan showed uptake in the right 7th and 8th 
ribs anterolaterally and mildly increased uptake in the 
sternum, consistent with a history of cardiac surgery.

A January 2002 VA treatment note indicates the veteran 
reported a history of shortness of breath since undergoing 
heart surgery due to paralysis of the right hemidiaphragm, 
resulting from damage to the vagus nerve during surgery.                   
The provider noted that an August 2001 fluoroscopy showed 
paralysis of the right hemidiaphragm and that an elevation of 
the right hemidiaphragm was noted in a pre-operative chest X- 
ray.  A referral to a pulmonary specialist was made.

In April 2002, the veteran complained of chest discomfort and 
dyspnea since his aortic valve replacement in June 2001.  
Specifically, he complained of sternal chest pain, a 
constant, sharp ache, without radiation.  The assessment was 
slow healing of the sternum with rib fracture, and dyspnea 
likely due to his diaphragmic paralysis.

A May 2002 VA medical record indicates the veteran failed to 
report for a PFT.  The assessment was that he was status-post 
aortic valve replacement, complicated by right diaphragmatic 
paralysis, with normal coronaries and left ventricular 
ejection fraction.  He was also assessed with hyperlipidemia, 
complaints of dizziness, and dyspnea on exertion once a year.

In September 2002, the RO obtained a medical opinion from a 
VA physician            in response to the veteran's 
allegations of entitlement to section 1151 compensation.           
The designated physician indicated that he reviewed the 
veteran's electronic chart and medical literature on post-
operative complications leading to phrenic nerve paralysis.  
The physician opined that it was as likely as not that the 
right hemidiaphragm injury resulted directly from the 
veteran's June 2001 surgery. However, the VA physician also 
found that there was no indication that gross carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance caused the aforementioned injury.  He noted 
that phrenic nerve injury was an uncommon, but real 
complication of thoracic and abdominal procedures, despite 
appropriate surgical care and technique.  In correspondence 
regarding a clarification, the VA physician indicated that 
phrenic nerve injury was a known complication of the surgery, 
and that certain groups of patients are at greater risk of 
developing the post-operative condition (i.e., the very young 
and very old, and those with certain co-morbid disorders).  
He also indicated the proximate cause of the veteran's right 
hemidiaphragm paresis was not "an event that was not 
reasonably foreseeable."

In October 2002, following a review of several additional 
treatment notes,            this VA physician again clarified 
his opinion.  He stated the veteran's right hemidiaphragm 
injury was as likely as not a direct result of the intra-
operative cold saline infusion, and less likely a result of 
surgical damage or injury to phrenic nerve, given the nature 
of the operation, as he did not have total paralysis of the 
right hemidiaphragm.  The physician also stated the aortic 
valve replacement procedure was "per se" successful and 
that the veteran had a stable immediate   post-operative 
course, which confirmed a lack of gross carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance during the surgery.         The physician 
further noted phrenic nerve injury was not necessarily due to 
poor surgical technique, negligence, or carelessness.  In 
forming this opinion, the VA physician relied on a September 
2002 VA treatment note that details a discussion between the 
veteran, a cardiothoracic fellow, and another physician 
regarding the veteran's aortic valve replacement surgery.  
This treatment note indicates that, during the veteran's 
surgery, the surgeons operated at a "significant distance 
from either phrenic nerves," and that the only way the 
veteran "could have developed right phrenic paresis is 
possibly due to the topical cooling around the heart, which 
occurs in all open heart procedures."  

An addendum to that report further noted that a transaction 
of the right phrenic nerve would have resulted in paralysis 
of the diaphragm, but the veteran only had paresis of the 
right hemidiaphragm, and not total paralysis.  The addendum 
went on to state that the aortic valve replacement surgery 
does not involve entering the pleural cavities, and that the 
nerve is not accessible from the pericardial cavity.   The VA 
physician also reiterated that the injury to the veteran's 
nerve did not proximately result from an event that was not 
reasonably foreseeable.

The veteran was afforded a hearing before the RO in May 2004.  
According to the transcript, he testified that, during his 
aortic valve replacement, the physicians hit a nerve in his 
right lung.  He also testified that, as a result, he had 
difficulty with temperature changes and shortness of breath.  
He stated that no one told him that       he could have a 
problem with his lung after his surgery and that other people 
who underwent the same surgery did not experience problems 
with their lungs, like him.

The Board has given thorough consideration to the evidence of 
record in the  present matter, and with particular concern 
for the directive of the Court's            April 2007 joint 
motion that readjudication of the claim occur in accordance 
with detailed application of the provisions of 38 C.F.R. § 
3.361.  The conclusion that is nonetheless warranted, under 
the relevant guidelines, is that the medical evidence in this 
case does not show that the veteran sustained damage or 
additional injury as a result of his VA treatment in question 
from negligence, lack of proper care or diagnosis, etc.  To 
this extent, the preliminary requirement of a valid claim for 
section 1151 benefits of an additional disability is met, 
based on the diagnosis rendered of post-operative right 
hemidiaphragm paresis within just a few months        of the 
June 2001 aortic valve replacement surgery.  Unfortunately, 
though, on            the remaining dispositive issue of 
proximate causation, involving whether this condition is 
attributable to careless or faulty VA treatment, or for that 
matter       was an unforeseeable complication of the same, 
the preponderance of the medical evidence is not favorable to 
this claim.  

In this instance, as expressed in a September 2002 opinion 
and addendum            one-month later, based on review of 
the operative and post-operative records and relevant medical 
literature, a VA examining physician determined that there 
was no indication that gross carelessness, negligence, lack 
of proper skill, error in judgment or similar instance caused 
the veteran's injury.  Essentially, then, the potential for 
medical negligence as the cause of this condition was ruled 
out.  In support of this finding, it was explained that 
veteran had an uneventful post-operative course,     and was 
stable until 5 days afterwards.  The physician observed that 
phrenic nerve injury was associated with various thoracic and 
abdominal procedures,                    not necessarily due 
to neglect or lack of surgical skills.  And concerning the 
cause in all likelihood this was deemed to be most likely the 
intra-operative saline infusion incidental to the procedure, 
as opposed to surgical error.  See 38 C.F.R.         § 
3.361(d)(1).        

Equally significant in the assessment regarding proximate 
causation, is whether       the additional disability claimed 
represented an event not reasonably foreseeable. See 38 
C.F.R. § 3.361(d)(2).  On this subject, the opinion obtained 
indicated that phrenic nerve injury (associated with right 
hemidiaphragm paresis) was generally an uncommon, but real 
complication of thoracic and upper abdominal surgery.    
Also, as the record demonstrated, the veteran had been 
advised of the risks, benefits and alternatives of the 
procedure.  This in itself suggests that information was 
provided up front of the extent of complications that could 
potentially arise, and thus could be considered at the very 
least foreseeable (it is noted, consent was obtained by 
physicians involved in his inpatient treatment, and who 
clearly had the province to do so per 38 C.F.R. § 17.32).  
The examiner accordingly found that the injury that was 
sustained was not the proximate result of an unforeseeable 
event.      

Since this opinion was offered with the benefit of a review 
of the determinative treatment records on file and evidence 
from medical literature, and premised upon  a stated 
rationale grounded in the treatment history, it represented a 
probative assessment as to causation in the context of the 
medical care provided.  See   Prejean v. West, 13 Vet. App. 
444, 448-9 (2000) (the factors for assessing the probative 
value of an opinion on the question of medical nexus include 
the physician's access to the claims file and the 
thoroughness and detail of the opinion); Black v. Brown, 5 
Vet. App. 177, 180 (1993).  While recently new medical 
treatise evidence was also provided, relevant evidence of 
this nature would still represent a generic statement as to a 
common observed medical relationship, but not definitively as 
to what occurred in this particular case.  See Wallin v. 
West,               11 Vet. App. 509, 514 (1998) (treatise 
evidence must discuss generic relationships with a degree of 
certainty such that under the facts of the specific case 
there is at least a plausible causality based on objective 
facts rather than on unsubstantiated lay opinion).  See also 
Timberlake v. Gober, 14 Vet. App. 122, 130 (2000), citing 
Hensley v. West, 212 F.3d 1255, 1265 (Fed. Cir. 2000)).  The 
opinion evaluating this case, itself did take into account to 
some degree available medical literature.   On a review of 
the above findings, and involving application of the 
regulatory requirements, the evidence does not demonstrate 
that an unforeseeable event or instance of negligent medical 
treatment transpired.  This remains up to this point  the 
only competent medical opinion obtained on the proximate 
causation question.

It also deserves mentioning that, as stated, the veteran's 
pre-surgical treatment records indicate he made an informed 
decision and gave his consent to proceed with the aortic 
valve replacement procedure after being duly advised by his 
doctors of the potential complications and considering all 
other viable treatment options.       As the reviewing VA 
physician indicated, the aortic valve replacement surgery, 
itself, was a success.  Thus, while indeed unfortunate, there 
is no medical evidence showing the veteran suffered 
additional disability as a result of carelessness, 
negligence, lack of proper skill, or error in judgment on the 
part of his VA doctors. Accordingly, his claim for § 1151 
compensation must be denied because the preponderance of the 
evidence is unfavorable -- meaning there is no reasonable 
doubt to resolve in his favor.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).

The veteran's unsubstantiated allegations, sincere as they 
are, are simply unable to rebut the contrary opinion of the 
reviewing VA physician because, as a layman,         the 
veteran lacks the medical training and expertise needed to 
make the dispositive determination regarding causation.   See 
Van Slack v. Brown, 5 Vet. App. 499, 502 (1993), citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).


ORDER

The claim for compensation under 38 U.S.C.A. § 1151 for 
residuals of an         aortic valve replacement, including 
post-operative right hemidiaphragm paresis,         is 
denied.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


